Title: To George Washington from Jonathan Trumbull, Sr., 21 August 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 21st Augt 1775

Your Esteemed Favour of the 14th instant is received, No Powder is stopped according to my request, hope that t[i]s for the best—None is lately arrived to this Colony, altho’ daily expected—We are greatly exhausted, your Order to leave a quantity out of the next parcell that passes this Colony will be agreable, if none arrive here before. Shall Take Care of the Lead ordered from Ticonderoga—to forward it in the best way to Camp—Seven or Eight Tons of rich Lead ore is already raised at Middletown, and Furnace &c. erecting to Smelt it; In Woodbury another Rich Lead Mine is discovered formerly it was begun to be worked, but some controversy about the property of it & contention among the people prevented its progress.
There is no doubt of beds of Sulphur to be found—Our People are busy in making Petre—I have enclosed for your Observation the Intelligence received from Brig. Genl Wooster.
Since writing above have received and enclosed for your Notice the Intelligence from Tyconderoga; you’l receive this by hand of our Mutual good Friends Colo. Dyer and Colo. Elderkin who will be able to inform better than I can by writing. I am, with great Truth & Sincerity Your Excellency’s most Obedient and very Humble Servant

Jonth. Trumbull

